DETAILED ACTION
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 2/25/2022 in response to Office Action (non-final rejection) mailed 12/9/2021. 
Claims 1-20 were previously pending. With Applicant’s filing of 12/9/2021 Claims 1-3, 13, 15, and 17 are amended, and Claims 4-12, 14, 16, and 18-20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English) in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”).
Regarding Claim 1, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder (hollow pressing cartridge, 4), and a hopper (5), and in use polymeric material enters the hollow pressing cartridge from the hopper and is plasticized by the rotation of the screw to form a melt, and delivered to the mixing unit with the first flow control element controlling the amount of melt entering the mixing unit (Pg 4), thus the first flow control element controls the flow from the melting unit to the mixing unit. The mixing unit comprises a mixing shaft (15) and a sealing sleeve (hollow mixing cartridge, 16), and in use and outlet end of the blowing agent supply unit is in fluid communication with the hollow mixing cartridge and as the mixing shaft rotates, the blowing agent mixes with the melt in the hollow mixing cartridge to form a gas/melt single phase system (mixture of the polymeric material and the blowing agent) that is delivered to the injection unit via the second flow control element which controls the amount of mixture entering the injection unit (Pg 4), thus the second flow control element controls the flow the of the mixture from the mixing unit to the injection unit. The injection unit comprises a cylinder (17), a plunger (discharging member, 18), a cylinder liner (hollow metering cartridge, 20), and a controllable open/close injection nozzle (21), and in use the mixture is delivered from the mixing unit to the injection unit hollow metering cartridge where it is accommodated until injection into the mold unit (Pgs 3-4; Fig. 1). 
Chen does not disclose the melting unit includes a hollow pressing cartridge and a pushing member rotatably disposed in the hollow pressing cartridge, the pushing member is immovable in a direction parallel to a longitudinal axis of the hollow pressing cartridge.
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure, at least in pressure, equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen and Burnham invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Chen and Teraoka as discussed above. Chen discloses, as discussed above, the injection unit comprises a cylinder, a discharging member, a hollow metering cartridge, and a controllable open/close injection nozzle, and in use the mixture is delivered from the mixing unit to the injection unit hollow metering cartridge where it is accommodated until injection into the mold unit (Pgs 3-4; Fig. 1). The discharging member may be driving to slidably advance rapidly to inject the resin material and may be driven to slidably retreat, with the advance and retreat direction being parallel to a longitudinal axis of the hollow metering cartridge (Pg 5; Fig. 5). 
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by the combination Chen and Teraoka as discussed above. Teraoka further discloses a material chamber (4) disposed at the front end of the injection screw (discharging member) and wherein a pressure gauge (sensor, 16) is disposed to measure the pressure of the accumulating resin before injection into a mold ([0022]; Fig. 1). The sensor’s pressure measurements are provided to the controller (monitoring module, 40) which may be programmed to output control signals to the brakes on the electric servomotors ([0022], [0027]). Thus the monitoring module necessarily includes a central processor. The pressure of the chamber is measured with the sensor and a pressure is applied to the discharging member in the direction of injection for measurement so as not to allow the measure pressure to go below the desired pressure ([0029]). It is known that pressure equals force per unit area, and because the area of the discharging member is readily ascertainable, the pressure exerted on the discharging member can be calculated as a pushing force. Thus, the central processor is configured to control a pushing force of the discharging member applied to the mixture accumulated in the metering cartridge, and a sensor is installed in the injection unit and configured to sense a pressure in the metering cartridge and communicate with the central processor, the central processor adjusts the pushing force in real time according to the pressure of the injection unit sensed by the sensor.
Regarding Claims 4-5, the limitations of Claim 1 from which Claims 4-5 depend are disclosed by the combination Chen and Teraoka as discussed above. Chen Figure 1 depicts the blowing agent supply unit is positioned between the first flow control element and the second flow control element, and depicts the blowing agent supply unit is disposed proximal to the first flow control element and distal to the second flow control element.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), and further in view of Pierick et al. (US 6,884,823 B1, hereinafter “Pierick”).
Regarding Claims 6-7, the limitations of Claim 1 from which Claims 6-7 depends are disclosed by the combination Chen and Teraoka as discussed above. Chen further discloses when in use a process step is to plasticize polymer material with the first flow control element closed (closed configuration), then open the first flow control element (open configuration) and inject polymeric material from the melting unit into the mixing unit (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the melting unit is greater than the pressure in the mixing unit, thus a pressure difference is generated, otherwise the polymeric material would not flow in this downstream direction. The combination Chen and Teraoka does not disclose the closed configuration prevents the polymeric material from flowing from the mixing unit back to the melting unit.
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage (79) of an accumulator (injection unit) via a conduit (53) for delivering a non-nucleated, single-phase solution of polymeric material and blowing agent to the accumulator (injection unit) (C20 L9-20; Fig. 2). Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen and Teraoka invention as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as Chen’s second controllable melt metering valve does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute Chen’s first controllable metering valve with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as Chen’s first controllable melt metering valve does, but also prevent backflow into the melting unit. Thus, the combination of Chen and Teraoka and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 8, the limitations of Claim 6 from which Claim 8 depends are disclosed by the combination Chen and Teraoka and Pierick as discussed above. Chen further discloses the first flow control element is disposed at a first port connecting the melting unit to the mixing unit (Fig. 1).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), and further in view of Pierick et al. (US 6,884,823 B1, hereinafter “Pierick”).
Regarding Claims 9-10, the limitations of Claim 1 from which Claims 9-10 depends are disclosed by the combination Chen and Teraoka as discussed above. Chen further discloses when in use a further process step is when the plasticized polymeric material is injected into the mixing unit the blowing agent is also injected and they are mixed, go through a second plasticization, the second flow control element is opened (open configuration) and the mixture is injected into the injection unit, then the second flow control element is closed (closed configuration) (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the mixing unit is greater than the pressure in the injection unit, thus a pressure difference is generated, otherwise the mixture would not flow in this downstream direction. The combination Chen and Teraoka does not disclose the closed configuration prevents the polymeric material from flowing from the injection unit back to the mixing unit. 
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage (79) of an accumulator (injection unit) via a conduit (53) for delivering a non-nucleated, single-phase solution of polymeric material and blowing agent to the accumulator (injection unit) (C20 L9-20; Fig. 2). Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for foam plastic molding, as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as Chen’s second controllable melt metering valve does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute Chen’s first controllable metering valve with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as Chen’s first controllable melt metering valve does, but also prevent backflow into the melting unit. Thus, the combination of Chen and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 11, the limitations of Claim 9 from which Claim 11 depends are disclosed by the combination Chen and Teraoka and Pierick as discussed above. Chen further discloses the second flow control element is disposed at a second port connecting the mixing unit to the injection unit (Fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English) in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), and further in view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by the combination Chen and Teraoka as discussed above. The combination Chen and Teraoka does not disclose a monitoring module configured to monitor the extruding system in real time, wherein the monitoring module includes a sensor disposed in the extruding system. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen and Teraoka invention as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”), and further in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”).
As a preliminary matter, the Examiner finds Claims 13-16 recite subject matter not part of the original disclosure of parent application 15/647087 and therefore are not entitled to the effective filing date of that application, however the claims are entitled to the effective filing date of provisional application 62/915287. Therefore, Burnham qualifies as prior art under 35 USC 102(a)(1) as having a printed publication date prior to the effective filing date of instant Claims 13-16.
Regarding Claim 13, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder (hollow pressing cartridge, 4), and a hopper (5) (Pg 4). The mixing unit comprises a mixing shaft (15) and a sealing sleeve (hollow mixing cartridge, 16), and in use and outlet end of the blowing agent supply unit is in fluid communication with the hollow mixing cartridge and as the mixing shaft rotates, the blowing agent mixes with the melt in the hollow mixing cartridge to form a gas/melt single phase system (mixture of the polymeric material and the blowing agent) that is delivered to the injection unit.  The injection unit comprises a cylinder (17), a plunger (18), a cylinder liner (hollow metering cartridge, 20), and a controllable open/close injection nozzle (21), and in use the mixture is delivered from the mixing unit to the injection unit hollow metering cartridge where it is accommodated until injection into the mold unit (Pgs 3-4; Fig. 1). 
Chen does not disclose a monitoring module configured to monitor the extruding system in real time, wherein the monitoring module includes a sensor disposed in the extruding system. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for a foamed plastic (polymeric material) extruding and injection molding system, as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].
The combination Chen and Burnham does not disclose the melting unit includes a hollow pressing cartridge and a pushing member rotatably disposed in the hollow pressing cartridge, the pushing member is immovable in a direction parallel to a longitudinal axis of the hollow pressing cartridge.
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure, at least in pressure, equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen and Burnham invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Regarding Claims 14-15, the limitations of Claim 13 from which Claims 14-15 depends are disclosed by the combination Chen and Burnham and Teraoka as discussed above. Burnham further discloses an upstream pressure measuring device (sensor, 40) and a downstream pressure measuring device (sensor, 42). Thus a plurality of sensors. As discussed above, Burnham discloses the apparatus comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]), thus the processing conditions of the extruding system are automatically monitored and instantly adjusted in accordance with the processing conditions sensed by the sensor.
Regarding Claim 16, the limitations of Claim 13 from which Claim 16 depends are disclosed by the combination Chen and Burnham and Teraoka as discussed above. Chen further discloses the melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). In use polymeric material enters the hollow pressing cartridge from the hopper and is plasticized by the rotation of the screw to form a melt, and delivered to the mixing unit with the first flow control element controlling the amount of melt entering the mixing unit (Pg 4), thus the first flow control element controls the flow from the melting unit to the mixing unit. The second flow control element which controls the amount of mixture entering the injection unit (Pg 4), thus the second flow control element controls the flow the of the mixture from the mixing unit to the injection unit.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English) in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”).
Regarding Claim 17, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system and method for use, the apparatus comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder (hollow pressing cartridge, 4), and a hopper (5), and in use polymeric material enters the melting unit from the hopper and is plasticized by the rotation of the screw to form a melt, and is delivered to the mixing unit with the first flow control element controlling the amount of melt entering the mixing unit (Pg 4), thus the first flow control element controls the flow from the melting unit to the mixing unit. The mixing unit comprises a mixing shaft (15) and a sealing sleeve (hollow mixing cartridge, 16), and in use and outlet end of the blowing agent supply unit is in fluid communication with the mixing unit and as the mixing shaft rotates, the blowing agent mixes with the melt in the mixing unit to form a gas/melt single phase system (mixture of the polymeric material and the blowing agent) that is delivered to the injection unit via the second flow control element which controls the amount of mixture entering the injection unit (Pg 5), thus the second flow control element controls the flow the of the mixture from the mixing unit to the injection unit. The injection unit comprises a cylinder (17), a plunger (18), a cylinder liner (hollow metering cartridge, 20), and a controllable open/close injection nozzle (21), and in use the mixture is delivered from the mixing unit to the injection unit where it is accommodated until a first amount is injected into the mold unit, and after cooling and setting, the product is obtained (Pg 5; Fig. 1). 
Chen does not disclose rotating a pushing member in a hollow pressing cartridge of the melting unit, wherein the pushing member is immovable in a direction parallel to a longitudinal axis of the hollow pressing cartridge.
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure, at least in pressure, equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Chen and Teraoka as discussed above. Chen further discloses when in use a process step is to plasticize polymer material with the first flow control element closed (closed configuration), then open the first flow control element (open configuration) and inject polymeric material from the melting unit into the mixing unit (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the melting unit is greater than the pressure in the mixing unit, thus a pressure difference is generated, otherwise the polymeric material would not flow in this downstream direction.
Regarding Claim 19, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Chen and Teraoka as discussed above. Chen further discloses when in use a further process step is when the plasticized polymeric material is injected into the mixing unit the blowing agent is also injected and they are mixed, go through a second plasticization, the second flow control element is opened (open configuration) and the mixture is injected into the injection unit, then the second flow control element is closed (closed configuration) (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the mixing unit is greater than the pressure in the injection unit, thus a pressure difference is generated, otherwise the mixture would not flow in this downstream direction.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), in further view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
As a preliminary matter, the Examiner finds Claim 20 recites subject matter not part of the original disclosure of parent application 15/647087 and therefore is not entitled to the effective filing date of that application, however the claim is entitled to the effective filing date of provisional application 62/915287. Therefore, Burnham qualifies as prior art under 35 USC 102(a)(1) as having a printed publication date prior to the effective filing date of instant Claim 20.
Regarding Claim 20, the limitations of Claim 17 from which Claim 20 depends are disclosed by the combination Chen and Teraoka as discussed above. The combination Chen and Teraoka does not disclose monitoring the melting unit, the mixing unit, the injection unit in real time. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen and Teraoka invention as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].
Response to Amendment
Claim 15 was previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, this rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Chen (of record) in view of Teraoka (US 2003/0168766 A1), Claims 6-11 are rejected under 35 USC 103 as being unpatentable over Chen (of record) and Teraoka (US 2003/0168766 A1) in view of Pierick (of record), Claims 12-16 are rejected under 35 USC 103 as being unpatentable over Chen (of record) and Teraoka (US 2003/0168766 A1) in view of Burnham (of record), Claims 17-19 are rejected under 35 USC 103 as being unpatentable over Chen (of record) in view of Teraoka (US 2003/0168766 A1), and Claim 20 is rejected under 35 USC 103 as being unpatentable over Chen (of record) and Teraoka (US 2003/0168766 A1) in view of Burnham (of record). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743